U NITED S TATES AIR F ORCE
              C OURT OF C RIMINAL APPEALS

UNITED STATES                               )       ACM 38875 (rem)
          Appellee                          )
                                            )
                v.                          )
                                            )       ORDER
Corey J. CAMPBELL                           )
Staff Sergeant (E-5)                        )
U.S. Air Force                              )
             Appellant                      )       Panel No. 2

    In Appellant’s initial appeal to this court, we affirmed the findings and sen-
tence. United States v. Campbell, No. ACM 38875, 2017 CCA LEXIS 153 (A.F.
Ct. Crim. App. 28 Feb. 2017) (unpub. op.). The United States Court of Appeals
for the Armed Forces (CAAF) granted review on the issue of whether this court
erred when we held that the military judge’s use of charged conduct for pro-
pensity purposes, although error, was not constitutional error and we did not
test for prejudice using the harmless beyond a reasonable doubt standard.
United States v. Campbell, 76 M.J. 440 (C.A.A.F. 2017) (mem.). The CAAF
granted the petition, set aside our prior decision, and remanded the case to this
court for further consideration in light of United States v. Hukill, 76 M.J. 219
(C.A.A.F. 2017). Id.
    On remand, we found the military judge’s error was harmless beyond a
reasonable doubt. United States v. Campbell, No. ACM 38875 (rem), 2017 CCA
LEXIS 754 (A.F. Ct. Crim. App. 13 Dec. 2017). However, the CAAF granted
review on the issue of whether our determination of harmlessness beyond a
reasonable doubt was incorrect, and summarily reversed our decision as to
Charge I and Specification 4 thereunder, Additional Charge I and Specifica-
tions 1 and 2 thereunder, and the sentence. United States v. Campbell, ___ M.J.
___, No. 18-0122, 2018 CAAF LEXIS 209 (C.A.A.F. 18 Apr. 2018) (mem.). The
CAAF set aside those charges and specifications and the sentence, affirmed the
remaining findings, returned the record to The Judge Advocate General for
remand to this court, and authorized us to order a rehearing on the set-aside
charges and specifications and on the sentence. Id.
   Accordingly it is by the court on this 12th day of July, 2018,
ORDERED:
              United States v. Campbell, No. ACM 38875 (rem)


    The record of trial is returned to The Judge Advocate General for remand
to the convening authority for further action consistent with the CAAF’s deci-
sion; a rehearing as to Charge I and Specification 4 thereunder, Additional
Charge I and Specifications 1 and 2 thereunder, and the sentence is author-
ized. Article 66(e), Uniform Code of Military Justice (UCMJ), 10 U.S.C. §
866(e).


                FOR THE COURT



                CAROL K. JOYCE
                Clerk of the Court




                                      2